Citation Nr: 0423405	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for myelogenous leukemia, claimed as due to in-
service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1967 to January 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a prior denial of 
service connection for leukemia (see November 1999 rating 
decision).  Appeal to the Board was perfected.    

In connection with this claim, in October 2003, the veteran 
personally testified before a Decision Review Officer of the 
RO.  The hearing transcript is of record.
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded to ensure that the veteran's due 
process right to testify in support of his claim is 
satisfied.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).  The opportunity to give oral testimony in support of 
his claim also is associated with VA's duty to assist in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

More specifically, the veteran submitted in July 2004, after 
appeal to the Board had been certified and after transfer of 
the record to the Board, a statement indicating his desire to 
testify at a Board videoconference hearing.  The veteran is 
entitled to such a hearing.  38 U.S.C.A. § 7107(d) (West 
2002); 38 C.F.R. §§ 20.700(a) and (e), 20.703 (2003).  It is 
noted that the appeal was certified, and the record 
transferred to the Board, in May 2004.  The veteran was 
notified of these actions in May 2004.  The videoconference 
hearing request was submitted within the 90-day period 
thereafter, within which such a request would be permitted 
without a motion.  See 38 C.F.R. § 20.1304 (2003).     

In consideration of the foregoing, the Board directs the 
following on remand:

1.  Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge (VLJ) or an Acting VLJ of the 
Board in accordance with 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2003).  Notify the veteran of the exact 
date, time, and place of the hearing.    

2.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be binding.  

The veteran has the right to submit additional evidence and 
argument on matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



